DISMISS; and Opinion Filed August 2, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-11-00835-CV

                           MARK POWELL YABLON, Appellant
                                       V.
                          MARY ELIZABETH YABLON, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-51636-2009

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Lewis
                                   Opinion by Justice Lewis
       By letter dated January 31, 2012, the Court notified appellant that the clerk’s record in

this case had not been filed because appellant had not paid for the preparation of the clerk’s

record. We directed appellant to provide the Court with written verification that he had paid for

the record or that he was entitled to proceed without payment of costs. We cautioned appellant

that if we did not receive such verification we would dismiss the appeal without further notice.

Thereafter, on April 2, 2012, this Court issued an opinion affirming the trial court’s order

sustaining the contest to appellant’s affidavit of indigence. On January 7, 2013 appellee filed a

motion to dismiss this appeal for lack of prosecution. In the motion, appellee noted, among other

things, that the clerk’s record in this case had not been filed. By letter dated January 23, 2013,

we directed appellant to file a response by February 4, 2013 and cautioned appellant that if he

did not file a response the case might be dismissed without further notice. Appellant filed his
response on February 4, 2013. In his response, appellant asked the Court to “abate all decisions

on [the] motion to dismiss until after the Texas Supreme Court rule[d on appellant’s] mandamus

request which will be filed this week. The mandamus is in reference to the indigency matters

before the Court.” By order dated February 15, 2013, we denied appellee’s motion “at this

time.” Appellant did not, however, file a mandamus with the Supreme Court and has not

otherwise corresponded with the Court regarding the status of this appeal.   Because appellant

has not paid for the clerk’s record, it has not been filed in this case.

        Accordingly, on the Court’s own motion, we reconsider appellee’s January 23, 2013

motion to dismiss this appeal for lack of prosecution. We grant appellee’s motion and dismiss

this appeal.




                                                        /David Lewis/
                                                        DAVID LEWIS
                                                        JUSTICE


110835F.P05




                                                  –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARK POWELL YABLON, Appellant                      On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-11-00835-CV         V.                      Trial Court Cause No. 199-51636-2009.
                                                   Opinion delivered by Justice Lewis. Chief
MARY ELIZABETH YABLON, Appellee                    Justice Wright and Justice FitzGerald
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MARY ELIZABETH YABLON recover her costs of this
appeal from appellant MARK POWELL YABLON.


Judgment entered this 2nd day of August, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –3–